NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                              MAR 19 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

JOAN THOMASSEN, Deceased; MARK                   No. 11-73458
D. THOMASSEN, Special Administrator,
                                                 Tax Ct. No. 21803-06
              Petitioners - Appellants,

  v.                                             MEMORANDUM*

COMMISSIONER OF INTERNAL
REVENUE,

              Respondent - Appellee.


                          Appeal from a Decision of the
                             United States Tax Court
                         Joseph H. Gale, Judge, Presiding

                           Submitted March 11, 2014**
                            San Francisco, California

Before: WALLACE, McKEOWN, and GOULD, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         Joan Thomassen1 appeals from the Tax Court’s denial of her petition for

redetermination of federal income tax liabilities for 1964 to 1971. We have

jurisdiction pursuant to 26 U.S.C. § 7482(a), and we affirm.

         Thomassen argues that the Tax Court clearly erred in denying her Innocent

Spouse Relief under Internal Revenue Code (“IRC”) § 6015 for two particular

years, 1966 and 1971, because it found she did not file joint tax returns in those

years.

         Under IRC § 1615(b)(1)(A), the taxpayer bears the burden of showing that

the “couple filed a joint return.” Ordlock v. Comm’r., 533 F.3d 1136, 1139 (9th

Cir. 2008). Lacking copies of her tax returns for 1966 and 1971, Thomassen

attempts to make this showing by inference, arguing that her typical filing of joint

returns in the other years for which she sought Innocent Spouse Relief

demonstrates that the same held true for 1966 and 1971. Thomassen fails to

substantiate this inference. To the contrary, a certified copy of the transcript of

account for her husband Dr. Thomassen’s 1966 income tax return states his filing

status as “single,” a Tax Court order from 1975 held Dr. Thomassen separately

liable for deficiencies and additions to tax for 1966, and two notices of deficiency



         1
       Joan Thomassen is now deceased, and Mark Thomassen, the special
administrator of her estate, has been substituted as a proper party.

                                           2
were issued for 1971, in different amounts and with one to “taxpayer” and one to

Dr. Thomassen. In light of this evidence, the Tax Court did not clearly err in

finding that Thomassen failed to show that she filed joint tax returns in 1966 and

1971.

        AFFIRMED.




                                         3